Deasy, J.
The respondent moved in arrest of judgment for the alleged reason that “no seal appears upon the warrant.” He con*340tends that the seal shown in the record was affixed to the certification and not to the warrant. This contention is unfounded.
A motion for a directed verdict, on the ground of insufficient evidence, was denied. The respondent sold to one Trask for two dollars and fifty cents a half-pint bottle of “Rose Toilet Water” alleged to be intoxicating liquor. Prof. Whittier, who analyzed the liquid, testified that it contained fifty-two and one half per cent, of alcohol by volume, or forty-five per cent, by weight. It also contained some •substance, not shown by the analysis to be poisonous, giving it the odor of roses.
Trask testified that he took two swallows of the compound and a little later two' more. He thereupon became unconscious and so remained for several hours. Medical testimony discloses that during his stupor his heart and lungs functioned but feebly.
The respondent contends that a verdict of not guilty should have been directed because the evidence fails to show that the compound sold was intoxicating.
There can be no reasonable doubt that the liquid sold by the respondent was in fact intoxicating. Its high percentage of alcohol shows this to say nothing of Trask’s unfortunate experience in the use of it.
But the respondent argues that it was not an intoxicating liquor within the meaning of the statute because ‘ ‘not capable of being used for tippling purposes or as a beverage” (State v. Int. Liquors, 118 Maine, 201) and because not “practicable to commonly and ordinarily drink it as a beverage” (Heintz v. Le Page, 100 Maine, 545).
This was a question of fact for the jury to pass upon. The evidence was sufficient to justify a finding that the respondent sold the liquor with the full understanding that Trask was buying it for drinking. As against the respondent this is some evidence that it was fit for such use.
If the respondent sold the compound as a beverage he cannot complain if his present contention that it was too poisonous and deadly for such use is' received with some suspicion.
Undoubtedly a liquor which is intoxicating in fact may be “incapable of use as a beverage” and therefore' not intoxicating liquor within the purview of the statute nor within the meaning of the substantially equivalent provision of the Federal Law. Whether so incapable or otherwise is a question of fact.
*341We are not convinced that in the present case this issue of fact should have been taken from the jury by a directed verdict.

Exceptions overruled.